Citation Nr: 0205681	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  96-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
heart disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to August 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO, in pertinent part, denied 
entitlement to service connection for chronic headaches and 
found that new and material evidence had not been submitted 
to reopen the claim of entitlement to service connection for 
heart disease.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1995, a transcript of which has been 
associated with the claims file.  The veteran and his wife 
provided oral testimony before a Hearing Officer at the RO in 
March 1997, a transcript of which has been associated with 
the claims file.


FINDINGS OF FACT

1.   The Board denied entitlement to service connection for a 
heart disorder in October 1986.  

2.  Evidence submitted since the October 1986 Board decision 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and is 
significant, it must be considered in order to fairly decide 
the merits of the claim of entitlement to service connection 
for a heart disorder.



3.  The probative, competent medical evidence of record shows 
that heart disease is causally related to the service-
connected PTSD.

4.  The probative, competent medical evidence of record does 
not show that headaches are linked to active service on any 
basis.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1986 decision wherein 
the Board denied entitlement to service connection for a 
heart disorder is new and material, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 22.1100, 
22.1105 (2001).

2.  A heart disorder is proximately due to or the result of 
service-connected PTSD.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2001);  38 C.F.R. § 3.310(a) (2001).

3.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001);  
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Heart Disease

The evidence associated with the claims file prior to the 
October 1986 decision wherein the Board denied entitlement to 
service connection for a heart disorder is reported in 
pertinent part below.

The veteran's service medical records revealed that upon 
entrance into service, there was no indication of a heart 
disorder. Reports of medical examination dated in February 
1969, September 1969, April 1971, May 1972, March 1974, April 
1975, March 1978, May 1979, April 1980, March 1983, and July 
1983, all show that upon clinical evaluation, the veteran's 
heart and vascular systems were normal.  Similarly, in 
reports of medical history completed by the veteran on the 
same respective dates hereinabove, he indicated that he had 
not had pain or pressure in his chest, palpitation or 
pounding heart, or high or low blood pressure.

Electrocardiographic records dated in January 1971, February 
1971, March 1972, June 1973, April 1975, March 1977, April 
1978, May 1979, and March 1980,  all show that the results of 
the respective evaluation were within normal limits.

A clinical record dated in September 1983 shows that there 
was evidence of exertional chest pain at high levels of 
exercise, relieved by slowing his pace.  It was noted that 
there was low probability for angina or arteriosclerotic 
heart disease.  He was cleared for unsupervised aerobic 
exercise program.

A stress test report dated in December 1983 shows that the 
veteran had a clinical diagnosis of over 40 mild exertional 
chest pain with high level exercise.

A chronological record of medical care dated in April 1984 
shows that the veteran underwent a stress test, the results 
of which were within normal limits.

Subsequent to service, a VA examination report dated in 
November 1985 shows the veteran reported that in 1962 he had 
the first episode of an irregular heart beat.  He reported 
that he had a heart examination at the time including a 
cardiogram, and that he had been told it was auricular 
fibrillation of unknown etiology.  Since then, he had some 
repeated episodes, but not very often.  When they did occur, 
they appeared to be associated with tension states or 
emotional upsets.  He denied any chest pains, shortness of 
breath or ankle edema, and he indicated that he had never 
been found to have elevated blood pressure.  

The diagnosis, in pertinent part, was history consistent with 
episodic auricular fibrillation, etiology unknown, with 
cardiac function status not compromised.

By rating action dated in February 1986, the RO denied the 
veteran's claim of entitlement to service connection for a 
cardiac disorder as not shown by the evidence of record.  The 
veteran filed a timely notice of disagreement and perfected a 
substantive appeal.

In a decision dated in October 1986, the Board denied the 
veteran's claim of entitlement to service connection for a 
cardiac disorder as cardiac evaluation during service had not 
revealed cardiovascular pathology, and post-service 
examination revealed no abnormal cardiovascular findings.

The evidence associated with the claims file subsequent to 
the Board's October 1986 decision is reported in pertinent 
part below.

A VA examination report dated in June 1993 shows the veteran 
reported that in  January 1993, he had been repairing a clock 
at work when he noticed pain in his epigastric region which 
moved up to his chest towards the left side and into his left 
arm.  He was brought to the hospital where he was diagnosed 
as having a myocardial infarction based on elevated enzymes.  
Angiography eventually showed a blocked right mainstem 
artery.  He underwent angioplasty nine days after the onset 
of his pain.  He did not do well after the angioplasty 
returning to the emergency room four times, and was noted to 
have EKG changes on two occasions.  Eventually, he was re-
angioplastied and had done well since.  

He had returned to the emergency room once since his 
angioplasty because of chest pain which prompted a 
catheterization which revealed that there was no residual 
atherosclerotic disease.  The cause for his heart attack was 
uncertain.  He never smoked, had no history of high blood 
pressure or diabetes.  He was being treated for high 
cholesterol for a few years before the heart attack occurred. 

The assessment was status post myocardial infarction.  He was 
no longer having chest pains that were felt to be referable 
to the myocardial infarction.  His last angiography was 
unremarkable in March 1993. 

Medical records from the Madigan Army Medical Center received 
in September 1993 show that the veteran was said to have 
questionable coronary artery disease in February 1993.

In January 1995, the veteran testified at a personal hearing 
before a hearing officer of the RO.  He asserted that his 
flight physical in 1982 showed a cholesterol reading of 290, 
and in 1983 the reading was 295.  He indicated that at a 
physical in 1991 he had a cholesterol reading of 290 to 300.  
He had been prescribed Niacin and then another medication.  
He also indicated that in January 1993, he had a myocardial 
infarction.  An angiogram showed that he had a 90 percent 
blockage of one of the arteries.  

Outpatient treatment records from the Madigan Army Medical 
Center dated from September 1985 to April 1993 and from 
January 1994 to March 1995 show a diagnosis of coronary 
artery disease in 1993 wherein the veteran received 
angioplasty in March 1993.  In April 1993, he received a 
graded exercise test for ischemia which was noted to be 
normal.  The hospital records for March 1995 show evaluation 
for unstable angina without evidence of ischemia or 
infarction.  The diagnosis was coronary artery disease.

In March 1997, the veteran and his spouse testified at a 
personal hearing before a hearing officer of the RO.  He 
contended that heart disease developed slowly, and therefore, 
must have been present to some degree during his military 
service as shown in increasing cholesterol levels.  It was 
argued that the cholesterol readings found toward the end of 
his active military service should be considered indicative 
of at least the beginning of troubles that would become more 
apparent at a later date.  In addition, it was argued that 
stress might have been a contributory factor in light of his 
diagnosis of PTSD.

The veteran testified that he would become angry when 
reminded of war protesters. This included current reminders, 
such as protests over the Gulf War or the actions of the 
current President given his past feelings about the Vietnam 
War.  In such circumstances he would notice that his pulse 
would increase dramatically.  He added that his cardiologist 
had recommended he avoid discussion of politics or other 
topics leading to anger.

A VA examination report dated in January 1999 shows that the 
veteran's treatment records and claims file were reviewed in 
conjunction with the examination.  The examiner indicated 
that it was clear that the veteran did have elevated 
cholesterol while in the service with a cardiac evaluation 
including a stress test done in 1983.  He was described at 
that time as having normal EKG's up to that point.  He was a 
nonsmoker, but had high exposure to cigarette smoke.  He did 
not have any hypertension, diabetes or apparent family 
history, but did have the elevated cholesterol including a 
level of 295 with HDL of .53 and triglycerides of 97.  He 
apparently did not have any known cardiac disease until 
experiencing a myocardial infarction in 1993.  He did carry a 
diagnosis of hypercholesterolemia at that point, and was 
being treated for it at that time as well.

The examiner opined that the veteran's heart disease did not 
begin while he was in the service, and with his elevated 
cholesterol in the service was not an early manifestation of 
a myocardial infarction or of heart disease, but was 
certainly a risk factor.  The development of coronary artery 
disease was said to be related to many factors including 
smoking, activity level, irritable tendencies, 
psychoemotional stress and well as lipid and dietary factors.  

The examiner added that the veteran's elevated cholesterol 
did reflect a risk factor for the subsequent development of 
coronary artery disease.  Other risk factors present were 
said to be exposure to cigarette smoke.  He indicated that he 
did not have good data available on his family risk factors 
or congenital/inherited risk factors.  The veteran did not 
have a significant history of hypertension prior to 
development of his coronary artery disease.  

The veteran did have an angioplasty done in 1993 at the time 
of his myocardial infarction with a repeat procedure a few 
months later.  It was noted that the veteran did have PTSD 
(for which service connection has been granted and evaluated 
as 30 disabling), which was another factor contributing to 
the development of coronary artery disease.

The examiner opined that it seemed reasonable to conclude 
that perhaps a quarter to a third of the veteran's risk for 
the development of the coronary artery disease could 
certainly be attributed to his PTSD and his elevated 
cholesterol.

VA outpatient treatment records dated from March 2000 to 
December 2000 show that the veteran continued to be treated 
for symptoms associated with his coronary artery disease.  
Assessments included angina, arteriosclerotic coronary artery 
disease, hyperlipidemia, and mild asymptomatic carotid 
stenosis. 


Headaches

The veteran's service medical records show that upon entrance 
into service, there was no indication of a history of 
headaches. Reports of medical examination dated in February 
1969, September 1969, April 1971, May 1972, March 1974, April 
1975, March 1978, May 1979, April 1980, March 1983, and July 
1983, all show that upon clinical evaluation, the veteran's 
head was normal.  Similarly, in reports of medical history 
completed by the veteran on the same respective dates as set 
forth above, he indicated that he had not had frequent or 
severe headaches.

A chronological record of medical care dated in May 1985 
shows that the veteran reported a three month history of 
right hemicranial cephalalgia, which was steady with no new 
symptoms.  The assessment was muscle contraction headache.

A chronological record of medical care dated in June 1985 
shows that the veteran had an assessment of a muscle tension 
headache.

Subsequent to service, a VA examination dated in November 
1985 shows that the veteran, in pertinent part, reported 
frequent and severe headaches.  However, there were no 
diagnostic findings associated with headaches in the report.

In January 1995, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At his hearing the 
veteran stated that the headaches began in 1979 when he had a 
clash with the commander.  He said that he had trouble coping 
and finally went to sick call where he was prescribed Valium.  
The veteran was then switched to over the counter medication. 

Outpatient treatment records from the Madigan Army Medical 
Center dated from September 1985 to April 1993 and from 
January 1994 to March 1995 show treatment for muscle tension 
headaches in October 1985, December 1987, and November 1989.  
In October 1988, there was reported right sided occipital 
pain.  In February 1991, the veteran reported occasional 
headaches.

In March 1997, the veteran and his spouse testified at a 
personal hearing before a hearing officer at the RO.  The 
veteran asserted that headaches had been chronic during and 
after service.  It was argued that the lack of medical 
evidence was in part due to an ingrained attitude in military 
personnel that it was not acceptable to "ride the sick call 
book."  He asserted that there were some indications of 
headache in service.  He contended that the headaches may 
have been separate, related to stress or related to cardiac 
problems.  He indicated that some of the headaches he 
currently experienced were a side effect of cardiology 
medication, but noted that he suffered from headaches even 
before he began his medication.

The veteran also testified that the onset of headaches in 
service appeared to coincide with a period of high stress due 
to both job demands and a conflict with his commander.  He 
was initially given Valium but did not feel that he could 
perform his duties adequately while taking that medication.  
Consequently, he switched to APC's, a combination of pain 
reliever, anti-inflammatory and vasoconstrictor.



The veteran's spouse testified that her husband suffered from 
periodic headache in service.  She recalled one particularly 
bad headache in 1967.  He was said to have been incapacitated 
for an entire weekend.  He was unable to tolerate noise or 
activity of any sort.  She recalled that he would get strong 
headaches several times a year.


Criteria

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991). 

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

If not shown during service, service connection may be 
granted for cardiovascular-renal disease if shown disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West & Supp. 2001);  
38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


New and material evidence

In general, decisions of the Board are final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (2001).

In new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

Despite the finality of a prior final decision, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans, 9 Vet. 
App. at 273.

In determining whether to reopen a previously and finally 
denied claim, the Board must determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2001) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At this stage of its analysis, the Board does not evaluate 
such evidence in the context of the record as a whole.  
Compare Madden, 125 F. 3d 1477 at 1481 [in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole].    See also Chipego v. Brown, 4 Vet. App. 
102, 104-105 (1993) [the Justus presumption of credibility 
does not extend beyond the predicate determination of whether 
the case should be reopened].

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).



The Board further observes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), appears to have left intact the requirement that 
a veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  See Karnas, 1 Vet. 
App. at 312-13.

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


More specifically, the Board notes that when the veteran 
filed his claims he indicated treatment at the Madigan Army 
Medical Center; the American Lake VA Medical Center; and the 
Seattle, Washington, VA Medical Center.  The treatment 
records, including examination reports, have been obtained 
from the respective facilities and have been associated with 
the veteran's claims folder.  

The RO has obtained and associated with the claims file the 
medical treatment and examination reports identified by the 
veteran.  The RO has associated his service medical records 
with the claims file.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issues on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claims 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the filing of his claims.  
However, the veteran was informed of the VCAA by letter dated 
in May 2001.  As such, the veteran is not prejudiced by its 
consideration of his claim pursuant to this new law.  As set 
forth above, VA has met all obligations to the veteran under 
this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims through issuance 
of rating decisions, a statement and supplemental statements 
of the case, and associated correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

The veteran himself has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  The veteran and his spouse have 
testified at personal hearings before a hearing officer of 
this RO in January 1995 and March 1997.

Having determined that the duties to notify and assist have 
been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.


Heart Disorder

New and Material Evidence

In October 1986, the Board denied the veteran's claim of 
entitlement to service connection for a heart disorder.   The 
decision of the Board was final.  38 U.S.C.A. § 7104 (West 
1991).  In order to reopen the claim, new and material 
evidence must have been submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (2001).

The Board had denied the veteran's claim on the basis that 
the evidence of record had failed to demonstrate cardiac 
pathology during service.  At the time of the October 1986 
decision, the medical evidence of record included the 
veteran's service medical records and a VA medical 
examination report dated in November 1985 which showed a 
history of episodic auricular fibrillation of unknown 
etiology.  

Since filing to reopen his claim, the veteran submitted 
copies of outpatient treatment records showing treatment for 
symptoms associated with a heart disorder from 1993 to the 
present time.  

The veteran also submitted a VA examination report dated in 
January 1999 wherein it was suggested that it was reasonable 
to conclude that a quarter to a third of the risk for the 
development of coronary artery disease could certainly be 
attributed to his service-connected PTSD and his elevated 
cholesterol.

The additional evidence also included the January 1995 
testimony of the veteran and the March 1997 testimony of the 
veteran and his spouse, wherein it was asserted that he would 
become angry when reminded of war protesters, causing his 
pulse to increase dramatically, thus contributing to his 
heart disease.  

The veteran seeks to reopen his claim of entitlement to 
service connection for a heart disorder which the Board 
denied in 1986.  When a claim is finally denied by the Board, 
the claim may not thereafter be reopened and allowed, unless 
new and material evidence has been presented.  38 U.S.C.A. 
§ 7104;  38 C.F.R. § 3.104 (2001).

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
adjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

The Board finds that the recently received medical evidence 
is new and material evidence in that it contains evidence 
that was not previously of record, and that the evidence 
bears directly and substantially upon the specific matter 
under consideration that is so significant, that it must be 
considered in order to fairly decide the merits of the claim.  

The October 1986 denial by the Board was primarily based upon 
the fact that there was no substantiated evidence of a link 
between a current heart disability and service.  The new 
evidence notes that the veteran has a current heart 
disability associated with his service-connected PTSD.  

The Board finds that this evidence is sufficient to reopen 
the claim as it contributes to a more complete picture of the 
circumstances surrounding the origin of cardiovascular 
disease.  The Board is satisfied that the newly received 
evidence satisfies the criteria as set forth in the in the 
Hodge case.  

In Hodge, 155 F.3d at 1363, the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Therefore, the Board finds that the 
veteran's claim of entitlement to service connection for a 
heart disability is reopened.


Service Connection

Having reopened the claim, the Board must now proceed with 
the de novo review of the claim.  The veteran contends that 
he currently has a heart disorder which was manifested during 
his period of active service.  The veteran has also asserted 
that his current heart disease is the result of high 
cholesterol which was manifested during service and also of 
his service-connected PTSD.

As previously noted, entitlement to service connection may be 
established for a disease or disability which is proximately 
due, the result of, or aggravated by a service-connected 
disease, or injury.  38 C.F.R. § 3.310 (2001);  Allen, 7 Vet. 
App. at 439.

The evidence of record has shown that the veteran's heart 
disease did not begin while he was in the service and that 
his elevated cholesterol in service was not an early 
manifestation of a myocardial infarction or of heart disease.  
However, the evidence did show that the elevated cholesterol 
was certainly a risk factor.   It was further suggested that 
it was reasonable to conclude that a quarter to a third of 
the veteran's risk for the development of the coronary artery 
disease could certainly be attributed to his PTSD and his 
elevated cholesterol.  The veteran is currently service-
connected for PTSD.

The Board has considered opinion of the VA examiner wherein 
it was suggested elevated cholesterol was merely a risk 
factor and not a manifestation of the disability.  The Board 
has also considered the same examiner's statement that it was 
reasonable to conclude that a quarter to a third of the 
veteran's risk for the development of the coronary artery 
disease could be attributed to his PTSD and elevated 
cholesterol to be more probative.  As the Board noted above, 
the medical opinion is from a competent medical professional 
who had reviewed the veteran's entire medical history and 
claims file.  

Additionally, the Board finds that the veteran's statements 
that stress might have been a contributory factor in light of 
his diagnosis of PTSD to be significant.  The veteran's 
testimony that he would become angry when reminded of war 
protesters, causing his pulse to increase dramatically is 
consistent with the opinion of the VA examiner.  

The Board points out that competent medical authority has 
included the service-connected PTSD as a causative factor in 
the development of the veteran's heart disease.

Thus, the evidentiary record support a grant of entitlement 
to service connection for a heart disorder as secondary to 
the service-connected PTSD.


Headaches

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's service medical records are silent as to a 
history of headaches prior to his entrance into service.  He 
is therefore presumed to have been in sound condition unless 
clear and unmistakable evidence exists to overcome the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  By "clear and 
unmistakable" evidence is meant that which cannot be 
misinterpreted and misunderstood; it is that which is 
"undebateable."  Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with chronic headaches either prior to service or 
during his period of active service.  The veteran was, 
however, assessed with a muscle contraction headache in May 
1985 and a muscle tension headache in June 1985.  However, 
there is no evidence that the veteran had a chronic headache 
disorder which was not resolved prior to his separation from 
service.

Subsequent to service, although there is evidence of 
headaches, and there is record of a diagnosis of chronic 
headaches, no health care provider has indicated or even 
suggested that any symptoms experienced by the veteran may be 
related to his period of active service.  

There is no evidence of record that the veteran had 
manifested chronic headaches during service, nor is there 
evidence of a current diagnosis of chronic headaches.  Any 
statements of such by the veteran are contradicted by the 
evidence of record.

Moreover, the veteran's and his spouse's respective testimony 
as to his having chronic headaches that were manifested as a 
result of his period of active service are not competent 
medical evidence.  As laypersons, they are not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  The veteran 
does not have a current diagnosis of a chronic headache 
disability.  There is also no evidence of in-service 
incurrence or aggravation of a chronic headache disability.  
There is no current headache disability noted, thus there can 
be no nexus between a current disability and service.  As 
noted in the previous paragraph, the veteran is not competent 
to provide such a medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has chronic headaches that are related to his period 
of active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no evidence that 
chronic headaches existed during the veteran's service, nor 
is there any medical evidence of record which suggests there 
is a current chronic headache disability which can be 
associated with service.  Accordingly, the veteran's claim of 
entitlement to service connection for headaches is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for headaches.  See 
Gilbert, 1 Vet. App. at 53.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
heart disorder, the appeal is allowed in this regard.

Entitlement to service connection for a heart disorder as 
secondary to service-connected PTSD is granted.

Entitlement to service connection for headaches is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

